Case 8:20-cv-00043-SB-ADS Document 192-7 Filed 05/14/21 Page 1 of 4 Page ID #:3836




    Summary Judgment Ex. 39
Case 8:20-cv-00043-SB-ADS Document 192-7 Filed 05/14/21 Page 2 of 4 Page ID #:3837




  1                        DECLARATION OF JODIE JONES
  2
  3         I, Jodie Jones, pursuant to 28 U.S.C. § 1746, hereby declare and state as
  4   follows:
  5         1.     I am over the age of eighteen and reside in New Castle,
  6   Pennsylvania.
  7         2.     I have personal knowledge of the following facts, which I could
  8   and would testify to if I were called to testify as a witness.
  9         3.     In around January 2017, I received a letter in the mail from
 10   Certified Doc Prep Services dated January 20, 2017. A true and correct copy of
 11   the letter I received is attached as Exhibit A.
 12         4.     On January 25, 2017, I called the phone number on the letter and
 13   spoke to a representative. The representative told me that Certified Doc Prep
 14   Services was a contractor for the Department of Education and that it was
 15   offering a unique service that I would have to pay to receive and that I could not
 16   do on my own. The representative told me that by signing up for services with
 17   Certified Doc Prep Services my student loans would be consolidated into a new
 18   loan and that my interest rate would be lowered. The representative also said
 19   that its services would help me receive loan forgiveness through a Department
 20   of Education program. The representative explained that I would have to pay
 21   an enrollment fee of $799 and then $29.99 per month, which I agreed to pay.
 22   As part of enrolling, I provided my bank account information and electronically
 23   signed Certified Doc Prep Services’ contract.
 24         5.     On the same day that I enrolled, I received an email from Certified
 25   Doc Prep Services which had several attachments, including a welcome letter,
 26   forbearance request, consolidation application, and income-driven repayment
 27   plan request. The email was sent from the email address
 28
                                    DECLARATION OF JODIE JONES
                                                1
Case 8:20-cv-00043-SB-ADS Document 192-7 Filed 05/14/21 Page 3 of 4 Page ID #:3838




  1   docs@clientenrollment.com. The forbearance request asked for my loans to be
  2   put into forbearance for three months. A true and correct copy of the email,
  3   welcome letter, and forbearance request (which I forwarded to the Bureau) is
  4   attached as Exhibit B.
  5         6.     I signed and returned the application documents to Certified Doc
  6   Prep Services on January 25, 2017. That same day, I received an email from
  7   Certified Doc Prep Services stating that application documents had been
  8   received and the forbearance request had been faxed to my servicer.
  9         7.     On or about January 31, 2017, my bank account was charged for
 10   the initial fee of $799.
 11         8.     On or about March 27, 2017, my bank account was charged for a
 12   monthly fee of $29.99.
 13         9.     On or about April 25, 2017, I called the U.S. Department of
 14   Education directly to check on the status of my consolidation application, which
 15   had not yet been approved. The representative I spoke to told me that Certified
 16   Doc Prep Services had likely scammed me and that I could do the paperwork to
 17   consolidate my loans on my own free of charge. I then realized that Certified
 18   Doc Prep Services had misled me about its relationship with the Department of
 19   Education.
 20         10.    Shortly after the call with the Department of Education, I filed
 21   complaints about Certified Doc Prep Services with the Federal Trade
 22   Commission, the Pennsylvania Attorney General, and the Better Business
 23   Bureau.
 24         11.    In May 2017, I made three or four calls to Certified Doc Prep
 25   Services seeking a refund of all the fees I had been charged and sent a copy of
 26   the complaint I had filed with the Pennsylvania Attorney General. Through
 27   those efforts, I was eventually able to receive a full refund.
 28
                                    DECLARATION OF JODIE JONES
                                                2
Case 8:20-cv-00043-SB-ADS Document 192-7 Filed 05/14/21 Page 4 of 4 Page ID #:3839
